Citation Nr: 0823205	
Decision Date: 07/14/08    Archive Date: 07/23/08

DOCKET NO.  04-36 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for a heart condition, as 
secondary to the service-connected post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to November 
1973.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in December 2003 by 
the Department of Veterans Affairs (VA) Regional Office (RO).

The veteran testified before the undersigned Veterans Law 
Judge in May 2005.  A transcript of the hearing has been made 
and is associated with the claims file

In March 2007, this claim was remanded for further 
development.  That development having been completed, the 
case is now again before the Board.


FINDINGS OF FACT

The preponderance of the evidence is against a finding that 
the currently diagnosed coronary artery disease with ischemic 
cardiomyopathy is the result of the service-connected PTSD.


CONCLUSION OF LAW

Service connection for a heart condition, as secondary to the 
service-connected PTSD, is not warranted.  38 U.S.C.A. 
§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.303, 3.310 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice in July 
2003.  Subsequent additional notice was provided in January 
2005 and May 2007 including that concerning the laws 
regarding degrees of disability and effective dates, 
following remand by the Board in March 2007.  The 
notification substantially complied with the requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  The claim was re-
adjudicated in a supplemental statement of the case issued in 
November 2007.

VA has obtained service medical records, VA treatment records 
and Social Security Administration (SSA) records, accorded 
the veteran VA examinations, and has afforded the veteran the 
opportunity to give testimony before the Board, which he did 
do in May 2005.  

All other known and available records have been obtained and 
associated with the veteran's claims file; and the veteran 
has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

II.  Service Connection

Service connection may be established for disability 
resulting from injury or disease incurred in service.  38 
U.S.C.A. § 1110. Service connection connotes many factors, 
but basically, it means that the facts, as shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service.  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
in service.  See Pond v. West, 12 Vet. App. 341 (1999); 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence. See 
also, 38 C.F.R. § 3.102.  When a veteran seeks benefits and 
the evidence is in relative equipoise, the veteran prevails.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The 
preponderance of the evidence must be against the claim for 
benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 
(1996).

Service connection may be established on a secondary basis if 
the claimed disability is shown to be proximately due to or 
the result of a service-connected disease or injury.  
38 C.F.R. § 3.310.

The veteran is service connected for PTSD with anxiety 
disorder.

In October 2003, a VA examination for heart conditions was 
conducted.  The examiner diagnosed arteriosclerotic 
cardiovascular disease and opined that insufficient evidence 
existed to establish a direct relationship between the 
service-connected PTSD and the diagnosed heart condition 
comparable to other standard risk factors.  However, the 
examiner observed that the potential for aggravation of 
existing or concurrent risk factors was highly suggested and 
therefore it was as likely as not that the veteran's PTSD 
aggravated his existing cardiac risk factors and was 
proximately related to their existence.  The physician did 
not state which risk factors were possibly aggravated by the 
PTSD, but the risk factors discussed in the report were 
hypertension, hyperlipidemia, and suspected diabetes-all 
diagnosed or treated beginning in the late 1970s.

Also in October 2003, VA examination for PTSD was conducted.  
The examiner observed no impairment of thought processes or 
communication.  The veteran was not found to exhibit 
delusions, psychosis, or organic brain syndrome. The examiner 
assessed the veteran's insight and judgment to be good. 
Comprehension and coordination were found to be good, and 
perception was found to be normal.  The examiner summarized 
the veteran's disability picture to involve a generally good 
life without symptoms of PTSD until approximately 10 years 
prior, during the first Persian Gulf War.  The veteran 
retired from work due to his heart problems, and has since 
been able to avoid most triggers of his PTSD.  Nonetheless, 
he experienced memories and dreams of combat and fear two to 
three times per week, and infrequent feelings of suicidal 
ideation.  Psychosocial functioning, quality of life, and 
prognosis were found to be fair.  

In March 2007, the Board remanded the claim for clarification 
of the October 2003 cardiology opinion.  Specifically, the 
Board was concerned about the specific risk factors that the 
physician felt had been aggravated by the veteran's PTSD.  
The Board also requested that an expert medical opinion be 
made concerning the etiological relationship between the 
service connected PTSD and the claimed cardiac condition.

A records review of the veteran's claims file was conducted 
in September 2007, and further VA examination for the heart 
was conducted in October 2007.  The examiner diagnosed severe 
coronary artery disease with ischemic cardiomyopathy and 
identified the risk factors as obesity, hypertension, and 
dyslipidemia.  Diabetes mellitus was ruled out.  He then 
opined that it was less likely (less than 50 percent 
probability) than not that the heart disease was proximately 
related to the service-connected PTSD.  The examiner 
explained that it was more likely than not that the diagnosed 
heart disease was proximally related to the veteran's 
obesity, hypertension, and dyslipidemia-risk factors the 
examiner diagnosed following review of the record, 
examination of the veteran, and clinical testing.  In 
addition, the examiner observed that the history given and 
supported by the record suggested that, prior to the 
veteran's initial myocardial infarction, the veteran's PTSD 
was stable and under fairly good control.  The examiner noted 
that this finding was corroborated not only by the VA PTSD 
examiner's assessment in October 2003, but by various VA 
examinations conducted throughout the veteran's history and 
prior to October 2003 which showed a fair degree of function 
and fair prognosis.

Both cardiology opinions-the one proffered in October 2003 
and the one proffered in October 2007-were provided by 
cardiologists, and both physicians indicated they had 
reviewed the veteran's claims file.

Both the October 2003 and October 2007 opinions are in 
agreement in that both cardiologists found that there was 
insufficient evidence to support a direct link between the 
veteran's heart condition and his service connected PTSD.

The way in which the opinions differ is that the October 2003 
report found that the service-connected PTSD potentially 
aggravated the veteran's risk factors which were the cause of 
the veteran's heart condition.  These risk factors were not 
specifically identified but those otherwise discussed were 
hypertension, hyperlipidemia, and suspected diabetes, all 
with onset in the late 1970s.  The October 2007 specifically 
and clinically identified the risk factors as hypertension, 
dyslipidemia, and obesity and found no causal connection 
between the risk factors and the service-connected PTSD.  The 
examiner's rationale was that service-connected PTSD had been 
fairly stable until after the veteran's initial myocardial 
infarction in the early 1990s.  

Moreover, the October 2007 records review and examination was 
conducted subsequent to, and presumably included review of 
the October 2003 VA examination for heart conditions, as well 
as the October 2003 VA examination for PTSD.  In addition, 
the examiner who proffered the October 2007 opinion indicated 
he had reviewed the entire claims folder, which now contains 
additional evidence including SSA records and VA treatment 
records that were not present at the time of the October 2003 
opinion. It is therefore found that the October 2007 opinion 
is the more probative.  See Green v. Derwinski, 1 Vet. App. 
121, 124 (1991); Black v. Brown, 5 Vet. App. 177, 180 (1995); 
Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  

The medical evidence presents no other opinions or findings 
that the veteran's currently diagnosed heart condition is the 
result of his service-connected PTSD.

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and service connection for a 
heart condition as secondary, including by aggravation, to 
the service-connected PTSD is not warranted.


ORDER

Service connection for a heart condition as the result of the 
service-connected PTSD is denied.



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


